Callahan, J. (dissenting.)
The determination should be confirmed. Based on the record of the hearing held on remittitur, the Commissioner determined that "respondents have failed to proffer any legitimate similarities between the duties and responsibilities of a deputy sheriff-road patrol position and that of a police officer under Civil Service which would justify the adoption of the Civil Service age requirement as a bona fide occupational qualification requirement for said position.” The Commissioner weighs the evidence and chooses between conflicting testimony (see, Matter of Collins v Codd, 38 NY2d 269,270; State Div. of Human Rights v Genesee Hosp., 85 AD2d 899). It was not improper to limit the evidence to 1975, the particular time period in question, since the Commissioner had found that Arnone was discriminated against in a June 1975 incident regarding the patrol position and not in the 1976 incident regarding the prisoner transport position. The fact that the administrative law judge rejected respondents’ Statute of Limitation contentions on a finding of continuing discrimination does not render proof applicable *29to another period relevant to the time in issue. The issue of timeliness was never raised on appeal. Since the Commissioner’s findings that respondents failed to submit persuasive, relevant proof as to job similarities are supported by sufficient evidence in the record as a whole, they are conclusive (Executive Law § 298) and should not be disturbed (City of Schenectady v State Div. of Human Rights, 37 NY2d 421, 424). (Resubmission of proceedings pursuant to Executive Law § 298.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Green, JJ.